DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 was listed twice with 2 different versions, the examiner believed the 2nd non-amended claim 4 was a typographical error and will treat it as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al (US 2003/0133251) in view of NOGUCHI (JP 09321417 A) in further view of Morita et al (US 8981239).
Regarding claim 1, Kitagawa teaches a power storage module (Fig 10) in which a plurality of power storage elements (Fig. 10, 16) respectively including positive electrode terminals (Fig. 10, 16b) and negative electrode terminals (Fig. 10, 16c) is electrically connected in series (Fig. 10, + to -), wherein: the plurality of power storage elements is disposed on one surface of a board (Fig. 7B, on bottom of 14), the positive electrode terminal and the negative electrode terminal are passed through through-holes provided in the board and soldered to another surface of the board (Fig. 7B, 13 passes through 14), and among the positive electrode terminals and the negative electrode terminals, leading end portions of a positive electrode terminal that is electrically connected to a negative electrode 
However, Kitagawa fails to teach that the positive electrode terminals and the negative electrode terminals are bent in the same direction on a side of the other surface of the board and protrude in a direction in which they are bent from solder put on the other surface such that the leading end portions are visible by eyes.  
NOGUCHI teaches that the positive electrode terminals and the negative electrode terminals (Fig. 4, 11) are bent (Fig. 4, at 11a) on a side of the other surface of the board (Fig. 4, on far side of board 1) and protrude in a direction in which they are bent from solder (Fig. 4, 7) put on the other surface such that the leading end portions are visible by eyes (Fig. 4).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NOGUCHI to the invention of Kitagawa, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Morita teaches multiple positive and negative electrode terminals (Fig. 4, 21) all bent the same direction (Fig. 4) on a far side of a board (Fig. 5, 102) from which the capacitor (Fig. 4, 12) is located.
 It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Morita to the invention of Kitagawa, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.

Regarding claim 2, Kitagawa, as modified by NOGUCHI and Morita, further teaches that the leading end portions are bent along the other surface of the board (NOGUCHI Fig. 4, 11 is bent on far side of 1).  
Regarding claim 3, Kitagawa, as modified by NOGUCHI and Morita, further teaches that the leading end portions are bent so as not to protrude from outer edges of the board in a planar view (NOGUCHI Fig. 4, 11 is bent on far side of 1 but does not expand beyond 1/5).  
Regarding claim 4, Kitagawa, as modified by NOGUCHI and Morita, further teaches that the leading end portions are bent so as not to protrude from outer edges of the board in a planar view (NOGUCHI Fig. 4, 11 is bent on far side of 1 but does not expand beyond 1/5).
Regarding claim 5, Kitagawa, as modified by NOGUCHI and Morita, further teaches that the leading end portions are bent so as to be parallel to the board (Kitagawa Fig. 2, 2a/2b are parallel with board 3).  
Regarding claim 6, Kitagawa, as modified by NOGUCHI and Morita, further teaches that the leading end portions are bent so as to be parallel to the board (Kitagawa Fig. 2, 2a/2b are parallel with board 3).
Additional Relevant Prior Art:
McConnell et al (US 2013/0146347) teaches relevant art in Fig. 17.
Ryu (US 5420748) teaches relevant art in Fig. 1 and 4-6.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on just the references applied in the prior rejection of record for teaching the new limitations challenged in the argument. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848